Citation Nr: 1130129	
Decision Date: 08/15/11    Archive Date: 08/23/11

DOCKET NO.  09-18 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation from April 1, 2005 to February 10, 2008 and to an evaluation in excess of 10 percent effective February 11, 2008 for service-connected seasonal allergic rhinitis/sinusitis.

2.  Entitlement to an evaluation in excess of 10 percent from April 1, 2005 to October 6, 2008 and in excess of 20 percent effective October 7, 2008 for service-connected right ankle strain.

3.  Entitlement to an evaluation in excess of 10 percent from April 1, 2005 to October 6, 2008 and in excess of 20 percent effective October 7, 2008 for service-connected left ankle strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from January 1985 to March 2005.

This matter comes of the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by which the RO, in pertinent part, reduced the Veteran's 10 percent ratings that were in effect for each ankle to zero percent and denied entitlement to a compensable evaluation for service-connected seasonal allergic rhinitis/sinusitis.

Ultimately, as apparent from the characterization of the issues above, the RO restored the 10 percent ankle evaluations and then granted increased ratings for all of the service-connected disabilities in question herein.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, these matters continue before the Board.

The issues of entitlement to an evaluation in excess of 10 percent from April 1, 2005 to October 6, 2008 and in excess of 20 percent effective October 7, 2008 for service-connected right ankle strain and entitlement to an evaluation in excess of 10 percent from April 1, 2005 to October 6, 2008 and in excess of 20 percent effective October 7, 2008 for service-connected left ankle strain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDING OF FACT

Before February 11, 2008, the Veteran's service-connected seasonal allergic rhinitis/sinusitis was manifested by no more than three to six non-incapacitating episodes of sinusitis a year; effective February 11, 2008, the Veteran's service-connected seasonal allergic rhinitis/sinusitis has been manifested by no more than non-incapacitating episodes occurring more than six times a year.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 10 percent, but no higher, before February 11, 2008 and to a disability rating of 30 percent, but no higher, effective February 11, 2008 for the Veteran's service-connected seasonal allergic rhinitis/sinusitis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.97, Diagnostic Code 6510 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2008 that fully addressed all three notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The notice provided in April 2008 addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claim.  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA clinical records, and private medical records.  The Veteran was afforded a VA medical examination in furtherance of his claim.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.3 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Discussion

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  Regulations provide that when a disability not specifically provided for in the rating schedule is encountered, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2010).

The Veteran's service-connected seasonal allergic rhinitis/sinusitis has been rated zero percent disabling from April 1, 2005 to February 10, 2008 and 10 percent disabling effective February 11, 2008 under the provisions of Diagnostic Code 6522-6510.  38 C.F.R. §§ 4.20, 4.97.

Diagnostic Code 6510 pertains to chronic pansinusitis.  Diagnostic Codes 6510 through 6514 are rated under the General Rating Formula for Sinusitis.  

The General Rating Formula provides for a noncompensable rating where sinusitis is detected by X-ray only.  A 10 percent evaluation is warranted with (1) one or two incapacitating episodes per year requiring prolonged (lasting four to six weeks) antibiotic use, or; (2) three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating requires (1) three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment or (2) more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula for Sinusitis.

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.  

Diagnostic Code 6522 pertains to allergic or vasomotos rhinitis.  Under Diagnostic Code 6522, a 10 percent rating applies where the evidence demonstrates allergic or vasomotor rhinitis, without polyps, but with either greater than 50 percent obstruction of the nasal passage on both sides or with complete obstruction on one side.  A 30 percent rating applies where the evidence demonstrates the presence of polyps.  38 C.F.R. § 4.97, Diagnostic Code 6522.

On March 2005 VA general medical examination, the Veteran reported symptoms of a runny stuffy nose, watery itchy eyes, and sneezing.  He indicated that these symptoms occurred throughout the year and that there was no change in symptomatology with the seasons.  The Veteran was treated with Flonase and with over-the-counter allergy medication.  The Veteran stated that he developed sinusitis with drainage, painful sinuses, and headaches five or six times a year, which was treated with antibiotics.  Each episode lasted approximately a month.  Objectively, there was drainage from the nose with sniffling.  The examiner diagnosed recurrent sinusitis and seasonal allergic rhinitis.

An April 2008 private treatment notation reveals complaints of acute sinusitis that began two weeks earlier.  The primary symptoms consisted of a productive cough, maxillary facial pressure, fatigue, subjective fever, frontal headaches, nasal congestion, and a sore throat.  Acute sinusitis was diagnosed.  The examiner noted the presence of drainage, bilateral maxillary sinus tenderness, and an erythematous posterior pharynx.  The examiner recommended that the Veteran rest, increase fluid intake, reduce fever with over-the-counter medication, and undertake nasal irrigation.  Antibiotics were prescribed for approximately a week.  Similar findings were present on private treatment in March 2008.

On August 2008 VA medical examination, the Veteran reported allergic rhinitis/sinusitis seven or eight times a year.  Each episode lasted two to four days.  The Veteran used a nasal steroid spray with good results and required antibiotics during some of the flare-ups.  The Veteran indicated that he used antibiotics about four times a year and missed a few days of work during these episodes.  The flare-ups, however, were not incapacitating.  Other symptoms included a cough.  The condition had no impact upon the activities of daily living or the Veteran's occupation.  There were no polyps, there was no obstruction, and there was normal airflow through both nostrils.  There was no septal deviation, tissue loss, scarring, or deformity of the nose.  There was moderate maxillary tenderness bilaterally.  An X-ray study revealed normal paranasal sinuses.  The examiner diagnosed allergic rhinitis.

A private medical record dated in November 2008 revealed chronic sinusitis, post nasal drainage, and left septal deviation.  The Veteran reported 10 sinus infections a year.  He complained of pain, drainage, headaches, and trouble breathing.  He had recently completed a course of antibiotics.  The examiner noted septal deviation and sinus tenderness.

In March 2009, the Veteran was again treated for chronic sinusitis.  The symptoms of headaches, congestion, discharge, and sinus pressure and pain had been present for two weeks.  Antibiotics were prescribed for approximately a week.

A March 2009 computed tomography (CT) scan of the sinuses revealed chronic mucosal abnormalities with nasal septal deviation to the right.  There was a small mucosal retention cyst in the left maxillary sinus.  

On treatment for acute sinusitis in December 2009, the Veteran reported sinus pain, nasal discharge, headaches, and seasonal allergies.  

During a January 2010 hearing before a Decision Review Officer at the RO, the Veteran indicated that his disability entailed headaches, pain, nasal discharge, sinus tenderness, and coughing.  The Veteran also indicated that there was a polyp on the left side of the nose and a deviated septum to the right.  

Before February 11, 2008, no obstruction of the nasal passages was shown.  Thus, a 10 percent evaluation under Diagnostic Code 6522 is precluded.  38 C.F.R. § 4.97.  A 10 percent evaluation, however, is warranted under Diagnostic Code 6510 because the evidence reflects three to six non-incapacitating episodes of sinusitis a year along with symptoms such as headaches, pain, and nasal discharge.  A 30 percent evaluation is not warranted under Diagnostic Code 6510 because the evidence prior to February 11, 2010 did not indicate more than six non-incapacitating episodes a year.

Effective February 11, 2008, the Veteran's disability was rated 10 percent disabling.  Under Diagnostic Code 6522, the Veteran is not entitled to a 30 percent evaluation because no polyps are present.  The Veteran testified to the presence of a polyp, but the medical evidence shows only a retention cyst.  While the Veteran may report on readily observable symptoms, assuming he is found to be credible, he cannot provide medical diagnoses and opinion because he is not shown to possess the necessary professional expertise to do so.  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board finds no reason to question the Veteran's credibility, but he is not shown to be competent to diagnose nasal polyps.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

A 30 percent evaluation under Diagnostic Code 6510 is, however, warranted effective February 11, 2008 because the Veteran has consistently complained of more than six non-incapacitating episodes of sinusitis a year.  A 50 percent evaluation is not for application under that provision because no surgeries have taken place.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board granted increased ratings based on the General Rating Formula for Sinusitis and Diagnostic Code 6510 because the criteria set forth in the General Rating Formula for Sinusitis best represent the Veteran's symptomatology.  As such, Diagnostic Code 6510 is more appropriate than Diagnostic Code 6522-6510.  Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

After reviewing the Rating Schedule, the Board has concluded that there is no provision more suited to rating the Veteran's disability than Diagnostic Code 6510.  The Board has considered the potential application of various provisions of 38 C.F.R. Parts 3 and 4 (2010) whether or not raised by the Veteran, as required by Schafrath.  The Board, however, finds no basis on which to assign a higher disability evaluation in that the Veteran manifests no separate and distinct symptoms of  a sinus disability not contemplated in the now assigned 10 and 30 percent ratings permitted under the Rating Schedule.

The Court held that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran has been in receipt of a 100 percent combined disability rating effective November 25, 2008.  As such, the issue of entitlement to TDIU effective that date is moot.  See Acosta v. Principi, 18 Vet. App. 53, 60 (1994) ("A veteran is eligible for a TDIU rating only where the scheduler rating is less than total."); VAOPGCPREC 6-99 (June 7, 1999).  For any period before November 25, 2008 when a scheduler 100 percent evaluation was not in effect, the Board finds that a claim for a TDIU was not raised by the record.  Specifically, the evidence of record has never shown that the Veteran was unemployable due to sinusitis.  Therefore, the Board finds that no further consideration of a TDIU is warranted.  Rice, supra.

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, an extraschedular rating under 38 C.F.R. § 3.321(b)(1) need not be considered.  With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected sinus disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's sinus disability with the established criteria found in the rating schedule for sinusitis shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For this reason, the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore adequate.  The Board therefore has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant an even more favorable decision.


ORDER

An evaluation of 10 percent before February 11, 2008 and an evaluation of 30 percent effective February 11, 2008 for the service-connected seasonal allergic rhinitis/sinusitis are granted subject to the law and regulations governing the payment of veterans' benefits.

REMAND

For the following reasons, further development of the evidence must occur before the Board renders a decision in the remaining issues on appeal.

It appears that the Veteran has had private treatment for his service-connected right ankle strain and left ankle strain and that records of this treatment have not yet been associated with the claims file.  At his January 2010 hearing before a Decision Review Officer at the RO, the Veteran testified that he had last sought treatment for his ankles in November 2009.  The record contains private medical records dated in March 2009 and in December 2009.  There are no records pertaining to medical treatment in November 2009.  As such, the RO should ask the Veteran to list the names of all physicians who provided treatment for the right and/or left ankle from November 1, 2009 to the present.  After securing a release, the RO should make all requisite efforts to secure those records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  

Also, to ensure that all VA clinical records are available for review, the RO must associate with the record all VA clinical records dated from May 13, 2010 to the present.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file). 

Finally, the Veteran's ankles were last examined in August 2008, some three years ago.  Testimony elicited at the Veteran's January 2010 hearing reflects that the bilateral ankle disabilities may well have worsened.  Thus, in order that the Board have a current picture of the Veteran's ankle disabilities, a VA orthopedic examination should be scheduled and conducted as described in paragraph three below.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Ask the Veteran to list the names of all physicians who provided treatment for the right and/or left ankle from November 1, 2009 to the present along with approximately dates of treatment and contact information.  After securing a release, the RO should make all requisite efforts to secure the identified records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1)

2.  Associate with the claims file all VA clinical records dated from May 13, 2010 to the present.

3.  Next, schedule a VA orthopedic examination to determine the nature and severity of the service-connected right and left ankle disabilities.  Range of motion of a right and left ankles should be measured.  All symptoms should be described in detail; the examiner in this regard should identify any objective evidence of pain or functional loss due to pain associated with the service-connected disabilities.  The examiner should be requested to provide an opinion as to the extent that right and/or left ankle pain limits the Veteran's functional ability.  The examiner should also be requested to determine whether, and to what extent, each ankle exhibits weakened movement, excess fatigability, or incoordination.  Finally, the examiner should comment on the effect of the bilateral ankle disabilities on disability on range of motion.  A rationale for all conclusions must be provided.  Pertinent documents in the claims folder must be reviewed in conjunction with the examination.  In the examination report, the examiner must indicate whether the requested claims review was conducted.

4.  After the development requested above has been completed to the extent possible, the record should be reviewed.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


